



Exhibit 10.1
ORBITAL ATK, INC.
Description of Non-Employee Directors’ Cash and Equity Compensation, Effective
as of August 10, 2017
Only non-employee directors receive compensation for service on the Company’s
Board of Directors.
On August 10, 2017, Orbital ATK’s Board of Directors approved the following
non-employee director compensation, effective immediately as of the election of
directors to the Board at the annual meeting of stockholders on that date:
•
an award of restricted stock valued at $110,000 at the time of grant upon
initial election to the Board and upon re-election at each subsequent annual
meeting of stockholders (increased from $100,000);

•
an annual cash retainer of $75,000, with no additional fees paid for Board and
committee meetings attended (no change to the previously-approved amount);

•
an annual cash retainer of $100,000 for the independent non-executive Chairman
of the Board (Ronald R. Fogleman; increased from $90,000);

•
an annual cash retainer of $25,000 for the chair of the Audit Committee
(increased from $18,500);

•
an annual cash retainer of $15,000 for the chair of the Compensation and Human
Resources Committee, $15,000 for the chair of the Governance Committee and
$15,000 for the chair of the Markets and Technology Committee (each retainer
increased from $12,500); and

•
an annual cash retainer of $13,500 for each member of the Audit Committee,
$7,500 for each member of the Compensation and Human Resources Committee, $7,500
for each member of the Governance Committee, $7,500 for each member of the
Markets and Technology Committee and $2,500 for each member of the special
subcommittee of the Markets and Technology Committee (no changes to the
previously-approved amounts).

Cash amounts are paid annually in a lump sum upon election or re-election at the
annual meeting of stockholders.
Directors who spend a significant part of a day on Company business issues
beyond the normal scope of board member responsibilities receive an additional
$1,000 per diem payment, plus expenses. The per diem is paid at the discretion
of the Company’s Chief Executive Officer. Non-employee directors are also
reimbursed for tuition and related expenses for continuing director education
courses.





